Giegerich, J. (concurring).
I concur in the conclusion reached by Mr. Justice Scott, that the evidence fails to show that the plaintiff’s assignor was guilty of any negligence which contributed to the loss.
The mere fact that the plaintiff’s assignor knew that pedlars were in the habit of roaming at will over the steamer while it was lying in the harbor of Naples did not require him, in the absence of knowledge of their character^ to lock the door of his stateroom, or otherwise take steps to protect his property from theft. On the contrary, it was the duty of the defendant to see to it that the persons whom its officers and employees permitted to enter the ship were not thieves, and if they knew their character, or entertained doubts with respect thereto, it was their duty to take proper precautionary measures to protect the plaintiff’s assignor from loss, who had a right to rely upon the faithful performance of such duty by the defendant. Classen v. Leopold, 32 N. Y. Super. Ct. (2 Sweeny) 705, 712; see The John Brooks, 13 Fed. Cas. 661, No. 7,335.
Considerable stress seems to have been laid by the court below upon the alleged fact that the studs were left exposed to •public* view through the port hole; but the plaintiff’s assignor testified, without contradiction, that to the best of his recollection, such port hole was closed or locked on the m,oming in question, and that the steward was in the habit of opening it.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.